DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7.
None of the searched prior arts alone or in combination discloses the claimed having the structural arrangement of the first and second contact of independent claim 1, where a first contact electrically connected to the first upper contact and the second bottom contact; and a second contact electrically connected to the second upper contact and the first bottom contact, wherein the first VCSEL unit is operated when a first voltage is applied to the first contact and a second voltage smaller than the first 
Claims 2-7 depend from claim 1.
Regarding claims 8-13.
None of the searched prior arts alone or in combination discloses the claimed having the structural arrangement of the first and second contact of independent claim 8, where a first contact electrically connected to the first upper DBR and the second upper DBR; and a second contact electrically connected to the first bottom DBR and the second bottom DBR; wherein the first VCSEL unit is operated when a first voltage is applied to the first contact and a second voltage smaller than the first voltage is applied to the second contact, and wherein the second VCSEL unit is operated when the second voltage is applied to the first contact and the first voltage is applied to the second contact.
Claims 9-13 depend from claim 8.
Regarding claim 14.
None of the searched prior arts alone or in combination discloses the claimed having the structural arrangement of the first and second contact of independent claim 14, where a first contact electrically connected to the first DBR and the third DBR; and a second contact electrically connected to the second DBR and the fourth DBR; wherein the first VCSEL unit is operated when a first voltage is applied to the first contact and a second voltage smaller than the first voltage is applied to the second contact, and 
The reference in the information disclosure statement cited in the international search report to Lipson US 2017/0365984 illustrates in figures 3 and 4 a VCSEL array (112) having a plurality of first contact (120) and a plurality of second contact (122) where the plurality of first contact are connected to top surface of the VCSEL array and the plurality of second contact are connected to bottom surface of the VCSEL array.
Thereby, Lipson fails to disclose, suggest or imply the particular structural connection of the first and second contacts as recited in independent claims 1, 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828